Citation Nr: 1647109	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a somatoform pain disorder as secondary to a service-connected disability.

4.  Entitlement to special monthly compensation based on aid and attendance or housebound status.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to specially adapted housing.




REPRESENTATION

Appellant represented by:	Daniel R. Devoy, Attorney


ATTORNEY FOR THE BOARD

A. Rocktashel


INTRODUCTION

The Veteran served on active duty from August 1989 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to special monthly compensation based on aid and attendance or housebound status, entitlement to a special home adaptation grant and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Fibromyalgia is caused by service-connected posttraumatic stress disorder with recurrent major depression.

2.  A gastrointestinal disorder is caused by service-connected fibromyalgia.

3.  A somatoform pain disorder is caused by service-connected fibromyalgia and service-connected connected posttraumatic stress disorder with recurrent major depression.


CONCLUSIONS OF LAW

1.  Fibromyalgia is proximately due to or the result of service-connected posttraumatic stress disorder with recurrent major depression.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  A gastrointestinal disorder is proximately due to or the result of service-connected fibromyalgia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  A somatoform pain disorder is proximately due to or the result of service-connected fibromyalgia and service-connected connected posttraumatic stress disorder with recurrent major depression.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with fibromyalgia.  See e.g. January 2015 VA treatment record.  A June 2015 VA medical opinion indicated that fibromyalgia is known to be caused by mental health disorders.  Additionally a November 2016 private medical opinion concluded that it is more likely than not that the Veteran's fibromyalgia is secondary to her service-connected posttraumatic stress disorder/mood disorder.  The Board finds this opinion to be persuasive and supported by other evidence of record.  The Board finds that evidence to the contrary is outweighed by the evidence in support of the claim.  As the elements of a claim for secondary service connection have been established, service connection is warranted.

Turning to the other service connection claims, "somatoform" denotes physical symptoms that cannot be attributed to organic disease and appear to be of psychic origin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1734 (32nd ed. 2012).  The Veteran made her somatoform disorder claim in relation to pain.  Fibromyalgia is a disorder involving diffuse pain.  See id. at 703.  Accordingly, the Board interprets the diagnosis of fibromyalgia to also include the somatoform disorder for pain.  Therefore, the medical opinion linking fibromyalgia to the Veteran's mental disorders also applies to the somatoform disorder.  Consequently, service connection for a somatoform disorder is warranted.

With respect to a gastrointestinal disorder, the Board finds the Veteran is currently being treated for gastroesophageal reflux disorder and constipation.  See March 2015, VA Rheumatology Outpatient Note and July 10, 2014, Neurology Student Note, respectively.  A November 7, 2014, VA clinic record includes a note of fibromyalgia with associated symptoms of irritable bowel syndrome.  As the Veteran's symptoms are associated with another now service-connected disorder (namely, fibromyalgia), service-connection for a gastrointestinal disorder is warranted.


ORDER

Service connection for fibromyalgia as secondary to service-connected posttraumatic stress disorder and service-connected recurrent major depression is granted.

Service connection for a gastrointestinal disorder as secondary to service-connected fibromyalgia is granted.

Service connection for a somatoform pain disorder as secondary to service-connected posttraumatic stress disorder and service-connected recurrent major depression is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims of special monthly compensation based on aid and attendance or housebound status, entitlement to a special home adaptation grant, and entitlement to specially adapted housing.  See 38 C.F.R. § 19.9 (2016).  In this regard, the current decision's award of service connection for several disabilities, and in particular for disabilities resulting in pain, increases the service-connected disabilities upon which the outstanding claims may be based.  Therefore, to afford the Veteran proper due process, a remand is necessary for appropriate development and adjudication by the AOJ.

The Veteran's medical history is complex.  The AOJ development actions should address whether the Veteran's pain, or other symptoms that potentially limit the Veteran's ability to perform activities of daily living and potentially limit the use of her extremities, are symptoms associated with service-connected disorders rather than nonservice-connected disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder complete VA clinic records since July 2015 as well as any additional documents which may be associated with the Veteran's participation in the VA Homemaker/Home Health Aid (H/HHA) program.  See VA Northern California Health Care System (VANCHCS) award letter dated September 24, 2013.

2.  Perform development as appropriate to adjudicate the remaining issues on appeal, including whether the totality of the Veteran's service-connected disabilities requires care or assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  The AOJ should specifically review the basis for the Veteran's approval for the VA H/HHA program.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


